       Case 2:21-cr-00071-JNR Document 31 Filed 01/21/21 Page 1 of 7 PageID: 183

                                                                              RECEIVED
                          UNITED STATES DISTRICT COURT                          JAN 2 1 2021
                             DISTRICT OF NEW JERSEY                          AT~            :tS   ?M
                                                                                       3
UNITED STATES OF AMERICA                       Hon. Nicholas J. Ranj~LLIAM T. WALSH, CLEF.;<
                                                                  o\ -·1 I
           V.                                  Criminal No. ~1098

WILLIAM KAETZ                                  18   U.S .C.   §§ 115(a)(l)(B), l 15(b)(4)
a/k/ a "Bill Kaetz"                            18   U.S.C.    § 875(c)
                                               18   U.S.C.    §§ 119(a)(l), 119(a)(2)
                                               18   U.S.C .   § 922(g)( 1)


                                  INDICTMENT

                The Grand Jury in and for the District of New Jersey, sitting at

Newark, charges:

                                Count One
         (Threats to Assault and Murder a United States Judge)

                On or about October 18, 2020, in the District of New Jersey, the

defendant, WILLIAM KAETZ, a/k/ a "Bill Kaetz", did threaten to assault and

murder Judge C.C.C., a United States District Court Judge for the District of

New Jersey, who is known to the Grand Jury, with intent to impede, intimidate,

and interfere with Judge C .C.C. while engaged in the performance of official

duties, and with intent to retaliate against Judge C.C.C. on account of the

performance of official duties.

                In violation of Title 18, United States Code, Sections 115(a)(l)(B)

and 115(b)(4).
       Case 2:21-cr-00071-JNR Document 31 Filed 01/21/21 Page 2 of 7 PageID: 184




                             Count Two
        (Interstate Communications Containing Threats to Injure)

            On or about October 18, 2020, in the District of New Jersey, the

defendant, WILLIAM KAETZ, a/ k/ a "Bill Kaetz", did knowingly and willfully

transmit in interstate commerce an email communication to Judge C.C.C., a

United States District Court Judge for the District of New Jersey, who is known

to the Grand Jury, containing a threat to injure the person of Judge C.C.C.

            In violation of Title 18, United States Code, Section 875(c).




                                        2
       Case 2:21-cr-00071-JNR Document 31 Filed 01/21/21 Page 3 of 7 PageID: 185




                               Count Three
        (Making Restricted Personal Information Publicly Available)

             On or about October 18, 2020, in the District of New Jersey, the

defendant, WILLIAM KAETZ, a/k/ a "Bill Kaetz", knowingly made restricted

personal information about United States District Court Judge C.C.C.

publicly available, with the intent to threaten and intimidate, and with the

intent and knowledge that the restricted personal information would be used

to threaten and intimidate United States District Court Judge C.C.C, by

making public on the social media sites Facebook and Twitter restricted

personal information, including the home address of United States District

Judge C.C.C.

             In violation of Title 18, United States Code, Sections 119(a)(l) and

119(a)(2).




                                        3
      Case 2:21-cr-00071-JNR Document 31 Filed 01/21/21 Page 4 of 7 PageID: 186




                               Count Four
            (Felon in Possession of Firearm and Ammunition)

            On or about October 26, 2020, in the District of New Jersey, the

defendant, WILLIAM KAETZ, a/k/a "Bill Kaetz", knowing he had previously

been convicted of a crime punishable by imprisonment for a term exceeding

one year, namely, mailing threatening communications, in violation of 18

U.S.C. § 876, on or about July 16, 2003, at Docket Number 02-752, in the

United States District Court for the Eastern District of Pennsylvania, knowingly

possessed, in and affecting interstate commerce, a firearm and ammunition to

wit: one Arisaka, model Type 99, 7.7x58mm bolt-action service rifle, bearing

serial number 33366; sixteen rounds of .30-06 caliber ammunition, stamped

TW 52; and one round of .300 caliber ammunition, stamped "W-W SUPER".

            In violation of Title 18, United States Code, Section 922(g)( 1).




                                       4
       Case 2:21-cr-00071-JNR Document 31 Filed 01/21/21 Page 5 of 7 PageID: 187




                              Forfeiture Allegation

      1.    The allegations contained in Counts One, Two, and Three of this

Indictment are hereby realleged and incorporated by reference for the purpose of

alleging forfeitures pursuant to Title 18, United States Code, Section 981 (a)( l)(C)

and Title 28, United States Code, Section 2461(c).

      2.     Upon conviction of the offenses set forth at Counts One, Two, and

Three of this Indictment, the defendant, WILLIAM KAETZ, a/k/a "Bill Kaetz",

shall forfeit to the United States of America, pursuant to Title 18, United States

Code, Section 981(a)(l)(C) and Title 28, United States Code, Section 246l(c), any

property, real or personal, which constitutes or is derived from proceeds

traceable to the offenses.

      3.     If any of the property described above, as a result of any act or

omission of the defend ant:

      a.     cannot be located upon the exercise of due diligence;

      b.     has been transferred or sold to, or deposited with, a third party;

      c.     has been placed beyond the jurisdiction of the court;

      d.     has been substantially diminished in value; or

      e.     has been commingled with other property which cannot be divided

             without difficulty,

the United States of America shall be entitled to forfeiture of substitute property

pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title

28, United States Code, Section 2461(c).
       Case 2:21-cr-00071-JNR Document 31 Filed 01/21/21 Page 6 of 7 PageID: 188




            4.    Upon conviction of the offense in violation of Title 18, United

States Code, Section 922(g)(l), set forth in Count Four of this Indictment, the

defendant, WILLIAM KAETZ, a/k/ a "Bill Kaetz", shall forfeit to the United States

the firearm and ammunition involved in or used in the knowing commission of

the offense, including, but not limited to , one Arisaka, model Type 99,

7.7x58mm bolt-action service rifle, bearing serial number 33366; sixteen rounds

of .30-06 caliber ammunition, stamped TW 52; and one round of .300 caliber

ammunition, stamped "W-W SUPER", all recovered from the defendant's

residence on or about October 26, 2020.

                                            A TRUE BILL




SCOTT W. BRADY
United States Attorney
PA ID No. 88352
Acting Under Authority
Conferred by 28 U.S.C. § 515




                                        6
Case 2:21-cr-00071-JNR Document 31 Filed 01/21/21 Page 7 of 7 PageID: 189

                       CASE NUMBER: 21-71

               United States District
             Court District of New Jersey
                UNITED STATES OF AMERICA

                                  v.

                        WILLIAM KAETZ,
                        a/k/a "Bill Kaetz"


                    INDICTMENT FOR
            18 U.S.C. §§ 115(a)(l)(B), 115(b)(4), 119(a)(l),
                   119(a)(2), 875(c), and 922(g)(1)




                       SCOTT W. BROADY
                             U.S. ATTORNEY
                       PITTSBURGH, PENNSYLVANIA
          Acting Under Authority Conferred by 28 U.S.C. § 515

                TONYA S. GOODMAN AND CINDY K. CHUNG
                  SPECIAL ASSISTANT U.S. ATTORNEYS
                        (412) 894-7340/7397
          Acting Under Authority Conferred by 28 U.S.C. § 515
